  Case 4:20-cv-00680-SDJ Document 1 Filed 09/09/20 Page 1 of 17 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS



KIM HANSON,                                   )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
AVB, LTD.,                                    )
                                              )
                       Defendant.             )

                                          COMPLAINT

       COMES NOW, KIM HANSON, by and through the undersigned counsel, and files this,

her Complaint against Defendant, AVB, LTD., pursuant to the Americans with Disabilities Act,

42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

AVB, LTD., failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff KIM HANSON (hereinafter “Plaintiff”) is and has been at all times

relevant to the instant matter, a natural person residing in Dallas, Texas (Dallas County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing

       5.      Plaintiff uses a wheelchair for mobility purposes.


                                                  1
  Case 4:20-cv-00680-SDJ Document 1 Filed 09/09/20 Page 2 of 17 PageID #: 2




       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

       7.      Defendant, AVB, LTD. (hereinafter “AVB, LTD.”) is a Texas limited company

that transacts business in the State of Texas and within this judicial district.

       8.      Defendant, AVB, LTD., may be properly served with process via its registered

agent for service, to wit:     c/o Allen V. Birmingham, Jr., Registered Agent, 8333 Douglas

Avenue, #1480, Dallas, TX 75225.

                                   FACTUAL ALLEGATIONS

       9.      On or about August 25, 2020, Plaintiff was a customer at “El Rancho

Supermarket,” a business located at 701 S. Stemmons Freeway, Lewisville, TX                  75067,

referenced herein as “El Rancho Supermarket”.           See photo of Plaintiff’s receipt attached as

Exhibit 1. See photo of Plaintiff at the Property attached as Exhibit 2

       10.     Defendant, AVB, LTD., is the owner or co-owner of the real property and

improvements that El Rancho Supermarket is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       11.     Defendant, AVB, LTD., as property owner, is responsible for complying with the

ADA for both the exterior portions and interior portions of the Property. Even if there is a lease



                                                   2
  Case 4:20-cv-00680-SDJ Document 1 Filed 09/09/20 Page 3 of 17 PageID #: 3




between Defendant, AVB, LTD., and a tenant allocating responsibilities for ADA compliance

within the unit the tenant operates, that lease is only between the property owner and the tenant

and does not abrogate the Defendant’s requirement to comply with the ADA for the entire

Property it owns, including the interior portions of the Property which are public

accommodations. See 28 CFR § 36.201(b).

       12.     Plaintiff’s access to the stores located at the shopping plaza, including El Rancho

Supermercado, located at 701 S. Stemmons Freeway, Lewisville, TX 75067, Denton County

Property Appraiser’s property identification numbers 33186 and 18023 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges, advantages

and/or accommodations offered therein were denied and/or limited because of her disabilities,

and she will be denied and/or limited in the future unless and until Defendant is compelled to

remove the physical barriers to access and correct the ADA violations that exist at the Property,

including those set forth in this Complaint.

       13.     The Property is comprised of two parcels of land, both owned and operated by

Defendant AVB, LTD. These two parcels share the same parking lot and there is no discernable

way for an individual to visually differentiate the two parcels while at the Property. As such, the

two parcels comprising the Property should be considered as one site for purposes of this lawsuit.

       14.     The Property is comprised of five buildings, each of which are public

accommodations.

       15.     Plaintiff lives 7 miles from the Property.

       16.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property are accessible again. The



                                                 3
  Case 4:20-cv-00680-SDJ Document 1 Filed 09/09/20 Page 4 of 17 PageID #: 4




purpose of the revisit is to be a return customer, to determine if and when the Property are made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       17.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer as well as for Advocacy Purposes, but does not intend to re-expose herself to the

ongoing barriers to access and engage in a futile gesture of visiting the public accommodation

known to Plaintiff to have numerous and continuing barriers to access.

       18.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered barriers to access at the Property, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at the Property.


                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       19.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory


                                                  4
  Case 4:20-cv-00680-SDJ Document 1 Filed 09/09/20 Page 5 of 17 PageID #: 5




               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       23.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       24.     The Property is a public accommodation and service establishment.

       25.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to


                                                 5
  Case 4:20-cv-00680-SDJ Document 1 Filed 09/09/20 Page 6 of 17 PageID #: 6




implement the requirements of the ADA. 28 C.F.R. Part 36.

       26.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       27.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       28.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

her capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of her disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit her

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       29.     Plaintiff intends to visit the Property again as a customer and as an independent

advocate for the disabled, in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Property, but will be unable to fully

do so because of her disability and the physical barriers to access, dangerous conditions and

ADA violations that exist at the Property that preclude and/or limit her access to the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Complaint.

       30.     Defendant, AVB, LTD., has discriminated against Plaintiff (and others with

disabilities) by denying her access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Property, as prohibited by, and



                                                6
  Case 4:20-cv-00680-SDJ Document 1 Filed 09/09/20 Page 7 of 17 PageID #: 7




by failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       31.        Defendant, AVB, LTD., will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant, AVB, LTD., is compelled to remove all

physical barriers that exist at the Property, including those specifically set forth herein, and make

the Property accessible to and usable by Plaintiff and other persons with disabilities.

       32.        A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced, observed or subsequently made aware of that precluded

and/or limited Plaintiff’s access to the Property and the full and equal enjoyment of the goods,

services, facilities, privileges, advantages and accommodations of the Property include, but are

not limited to:

ACCESSIBLE ELEMENTS:

       (i)        Near Unit 202, one of the accessible parking spaces is missing a proper

                  identification sign in violation of Section 502.6 of the 2010 ADAAG standards.

                  This violation would make it difficult for Plaintiff to locate an accessible parking

                  space.

       (ii)       Near Unit 202, the ground surfaces of the accessible space have vertical rises in

                  excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

                  broken or unstable surfaces or otherwise fail to comply with Sections 302, 303

                  and 502.4 of the 2010 ADAAG standards. This violation would make it

                  dangerous and difficult for Plaintiff to access the units of the Property.

       (iii)      Near Unit 202, the ground surfaces of the access aisle have vertical rises in excess

                  of ¼ (one quarter) inch in height, are not stable or slip resistant, have broken or

                  unstable surfaces or otherwise fail to comply with Sections 302, 303 and 502.4 of



                                                    7
Case 4:20-cv-00680-SDJ Document 1 Filed 09/09/20 Page 8 of 17 PageID #: 8




            the 2010 ADAAG standards. This violation would make it dangerous and difficult

            for Plaintiff to access the units of the Property.

   (iv)     Near Unit 202, there is a vertical rise exceeding ¼ inch in height at the base of the

            accessible ramp in violation of Sections 303.2 and 405.4 of the 2010 ADAAG

            standards. This violation would make it dangerous and difficult for Plaintiff to

            access public features of the Property.

   (v)      Near Unit 206 and the tax service business, the two accessible parking spaces are

            not located on an accessible route, or at a minimum, are not located on the

            shortest distance to the accessible route leading to the accessible entrances in

            violation of Section 208.3.1 of the 2010 ADAAG Standards. This violation would

            make it difficult for Plaintiff to access the units of the Property.

   (vi)     Near Unit 206 and the tax service business, there are two accessible parking

            spaces that are missing proper identification signs in violation of Section 502.6 of

            the 2010 ADAAG standards. This violation would make it difficult for Plaintiff to

            locate an accessible parking space.

   (vii)    Near Unit 206 and the tax service business, there are two accessible parking

            spaces where the ground surfaces of the accessible space have vertical rises in

            excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

            broken or unstable surfaces or otherwise fail to comply with Sections 302, 303

            and 502.4 of the 2010 ADAAG standards. This violation would make it

            dangerous and difficult for Plaintiff to access the units of the Property.

   (viii)   Near Unit 206 and the tax service business, there are two accessible parking

            spaces where the ground surfaces of the access aisle have vertical rises in excess



                                               8
Case 4:20-cv-00680-SDJ Document 1 Filed 09/09/20 Page 9 of 17 PageID #: 9




           of ¼ (one quarter) inch in height, are not stable or slip resistant, have broken or

           unstable surfaces or otherwise fail to comply with Sections 302, 303 and 502.4 of

           the 2010 ADAAG standards. This violation would make it dangerous and difficult

           for Plaintiff to access the units of the Property.

   (ix)    There is a policy of placing parking stops in the access aisles at the Property

           encouraging people to park their vehicle in the access aisles. Specifically, there is

           a parking stop located in the access aisle of the accessible parking space nearest

           Unit 206 and the tax service business which improperly encourages parking in the

           access aisle in violation of Section 502.3.3 of the 2010 ADAAG standards. This

           violation would make it difficult for Plaintiff to leave a vehicle when parked in

           this accessible parking space.

   (x)     At Unit 208, there is a doorway threshold with a vertical rise in excess of ½ (one

           half) inch and does not contain a bevel with a maximum slope of 1:2 in violation

           of Section 404.2.5 of the 2010 ADAAG standards. This violation would make it

           difficult and dangerous for Plaintiff to access this Unit.

   (xi)    Not all accessible entrance doors and doorways to units who are public

           accommodations comply with section 404 of the 2010 ADAAG standards, this is

           a violation of section 206.4 of the 2010 ADAAG standards. This violation would

           make it dangerous and difficult for Plaintiff to access the interior of the Property.

   (xii)   The Property lacks an accessible route connecting accessible facilities, accessible

           elements and/or accessible spaces of the Property in violation of Section 206.2.2

           of the 2010 ADAAG standards. This includes a lack of an access route between

           the two buildings directly adjacent to one another between Units 208 and 210.



                                              9
Case 4:20-cv-00680-SDJ Document 1 Filed 09/09/20 Page 10 of 17 PageID #: 10




             This violation would make it difficult for Plaintiff to access public features of the

             Property leaving her vehicle from a single accessible parking space.

    (xiii)   In front of Jefferson Dental, there are two accessible parking spaces that are

             missing proper identification signs in violation of Section 502.6 of the 2010

             ADAAG standards. This violation would make it difficult for Plaintiff to locate an

             accessible parking space.

    (xiv)    In front of Jefferson Dental, there is one accessible parking space that has a cross-

             slope in excess of 1:48 in violation of Section 502.4 of the 2010 ADAAG

             standards and is not level. This violation would make it dangerous and difficult

             for Plaintiff to exit and enter their vehicle while parked at the Property.

    (xv)     On the side of Jefferson Dental, the Property lacks an accessible route from the

             public sidewalk to the accessible entrances in violation of Section 206.2.1 of the

             2010 ADAAG standards. This violation would make it difficult for Plaintiff to

             access the units of the Property.

    (xvi)    There is a policy of placing parking stops in the access aisles at the Property

             encouraging people to park their vehicle in the access aisles. Specifically, there is

             a parking stop located in the access aisle of the accessible parking space nearest

             Unit 60 which improperly encourages parking in the access aisle in violation of

             Section 502.3.3 of the 2010 ADAAG standards. This violation would make it

             difficult for Plaintiff to leave a vehicle when parked in this accessible parking

             space.

    (xvii) Near Unit 60, the accessible parking space is not located on an accessible route, or

             at a minimum, is not located on the shortest distance to the accessible route



                                                 10
Case 4:20-cv-00680-SDJ Document 1 Filed 09/09/20 Page 11 of 17 PageID #: 11




            leading to the accessible entrances in violation of Section 208.3.1 of the 2010

            ADAAG Standards. This violation would make it difficult for Plaintiff to access

            the units of the Property.

    (xviii) In front of Unit 60, the accessible parking space is missing a sign which identifies

            it as an accessible parking space, this is a violation of section 502.6 of the 2010

            ADAAG Standards. This violation would make it difficult for Plaintiff to find an

            accessible parking space.

    (xix)   In front of Unit 90, the access aisle to the accessible parking space is not level due

            to the presence of an accessible ramp in the access aisle in violation of Section

            502.4 of the 2010 ADAAG standards. This violation would make it dangerous

            and difficult for Plaintiff to exit and enter their vehicle while parked at the

            Property.

    (xx)    In front of Unit 90, the accessible curb ramp is improperly protruding into the

            access aisle of the accessible parking space in violation of Section 406.5 of the

            2010 ADAAG Standards. This violation would make it difficult and dangerous

            for Plaintiff to exit/enter their vehicle.

    (xxi)   Near Unit 90, the ground surfaces of the accessible space have vertical rises in

            excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

            broken or unstable surfaces or otherwise fail to comply with Sections 302, 303

            and 502.4 of the 2010 ADAAG standards. This violation would make it

            dangerous and difficult for Plaintiff to access the units of the Property.

    (xxii) Near Unit 90, the ground surfaces of the access aisle have vertical rises in excess

            of ¼ (one quarter) inch in height, are not stable or slip resistant, have broken or



                                               11
Case 4:20-cv-00680-SDJ Document 1 Filed 09/09/20 Page 12 of 17 PageID #: 12




           unstable surfaces or otherwise fail to comply with Sections 302, 303 and 502.4 of

           the 2010 ADAAG standards. This violation would make it dangerous and difficult

           for Plaintiff to access the units of the Property.

    (xxiii) Near Unit 90, the accessible parking space is missing a proper identification sign

           in violation of Section 502.6 of the 2010 ADAAG standards. This violation would

           make it difficult for Plaintiff to locate an accessible parking space.

    (xxiv) Near Unit 110, the Property lacks an accessible route from accessible parking

           space to the accessible entrances of the Property in violation of Section 208.3.1 of

           the 2010 ADAAG standards. This violation would make it difficult for Plaintiff to

           access the units of the Property.

    (xxv) There is a policy of placing parking stops in the access aisles at the Property.

           Specifically, there is a parking stop located in the access aisle of the accessible

           parking space nearest Unit 110 which improperly encourages parking in the

           access aisle in violation of Section 502.3.3 of the 2010 ADAAG standards. This

           violation would make it difficult for Plaintiff to leave a vehicle when parked in

           this accessible parking space.

    (xxvi) Near Unit 110, there is at least one access aisle that has vertical rises in excess of

           ¼ inch, is unstable and is therefore in violation of Sections 303.2 and 502.4 of the

           2010 ADAAG standards. This violation would make it dangerous and difficult for

           Plaintiff to exit and enter their vehicle while parked at the Property.

    (xxvii) Near Unit 110, the accessible parking space is missing a proper identification sign

           in violation of Section 502.6 of the 2010 ADAAG standards. This violation would

           make it difficult for Plaintiff to locate an accessible parking space.



                                               12
Case 4:20-cv-00680-SDJ Document 1 Filed 09/09/20 Page 13 of 17 PageID #: 13




    (xxviii)Between Units 110 and 112, the walking surfaces of the accessible route have a

           slope in excess of 1:20 in violation of Section 403.3 of the 2010 ADAAG

           standards. This violation would make it dangerous and difficult for Plaintiff to

           access the units of the Property. As the accessible route is in excess of 1:20, it is

           considered an accessible ramp, moreover, it has a total rise greater than six (6)

           inches, yet does not have handrails in compliance with Section 505 of the 2010

           ADAAG standards, this is a violation of Section 405.8 of the 2010 ADAAG

           Standards. This violation would make it difficult for Plaintiff to access the units

           of the Property.

    (xxix) At Unit 112, the maneuvering clearance of the accessible entrance is not level in

           violation of section 404.2.4.4 of the 2010 ADAAG standards.

    (xxx) As alleged in (xxix) above, not all entrance doors and doorways to public

           accommodations on the Property comply with Section 404 of the 2010 ADAAG

           standards, this is a violation of Section 206.4 of the 2010 ADAAG standards. This

           violation would make it difficult for Plaintiff to access the units of the Property.

    (xxxi) At Unit 112, the ground surfaces of the accessible parking space have vertical

           rises in excess of ¼ (one quarter) inch in height, are not stable or slip resistant,

           have broken or unstable surfaces or otherwise fail to comply with Sections 302,

           303 and 502.4 of the 2010 ADAAG standards. This violation would make it

           dangerous and difficult for Plaintiff to access the units of the Property.

    (xxxii) There are changes in level at Property exceeding ½ (one-half) inch that are not

           properly ramped in violation of Section 303.4 of the 2010 ADAAG standards.

           Specifically, there is an approximately 3-4 inch vertical raised sidewalk around



                                             13
 Case 4:20-cv-00680-SDJ Document 1 Filed 09/09/20 Page 14 of 17 PageID #: 14




               the building where Units 160 and 170 are located, thus rendering the interior of

               the Property inaccessible at these units. This violation would make it dangerous

               and difficult for Plaintiff to access the units of the Property.

       (xxxiii)The Property lacks an accessible route connecting accessible facilities, accessible

               elements and/or accessible spaces of the Property in violation of Section 206.2.2

               of the 2010 ADAAG standards. This includes a lack of an access route between

               the two buildings housing the El Rancho Supermercado and the building

               containing Units 160 and 170. This violation would make it difficult for Plaintiff

               to access public features of the Property when leaving her vehicle from a single

               accessible parking space.

       (xxxiv) The Property lacks signage identified by the International Symbol of Accessibility

               that indicates the location of the nearest entrance complying with Section 404 of

               the 2010 ADAAG standards, if such an entrance exists. This policy decision by

               Defendant(s) violates Section 216.6 of the 2010 ADAAG Standards. This

               violation would make it difficult for Plaintiff to find an accessible entrance.

       (xxxv) There is not at least one accessible entrance to each tenant space in the building

               that complies with Section 404 of the 2010 ADAAG standards which is a

               violation of Section 206.4.5 of the 2010 ADAAG Standards.

       (xxxvi) Defendant fails to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       33.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       34.     Plaintiff requires an inspection of the Property in order to determine all of the



                                                 14
 Case 4:20-cv-00680-SDJ Document 1 Filed 09/09/20 Page 15 of 17 PageID #: 15




discriminatory conditions present at the Property in violation of the ADA.

        35.      The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

        36.      All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

        37.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

        38.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, AVB,

LTD., has the financial resources to make the necessary modifications since the Property is

valued at $5,101,488.00 according to the Property Appraiser website.

        39.      The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction available from the IRS for spending money on accessibility

modifications.

        40.      Upon information and good faith belief, the Property have been altered since

2010.

        41.      In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

        42.      Plaintiff is without adequate remedy at law, is suffering irreparable harm, and



                                                15
 Case 4:20-cv-00680-SDJ Document 1 Filed 09/09/20 Page 16 of 17 PageID #: 16




reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendant, AVB, LTD., is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Property, including those alleged herein.

       43.     Plaintiff’s requested relief serves the public interest.

       44.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, AVB, LTD.

       45.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, AVB, LTD., pursuant to 42 U.S.C. §§ 12188 and 12205.

       46.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, AVB, LTD.,

to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, AVB, LTD., in violation of the ADA and

               ADAAG;

       (b)     That the Court issue a permanent injunction enjoining Defendant, AVB, LTD.,

               from continuing their discriminatory practices;

       (c)     That the Court issue an Order requiring Defendant, AVB, LTD., to (i) remove the

               physical barriers to access and (ii) alter the subject Property to make it readily

               accessible to and useable by individuals with disabilities to the extent required by

               the ADA;

       (d)     That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses

               and costs; and

       (e)     That the Court grant such further relief as deemed just and equitable in light of the



                                                 16
Case 4:20-cv-00680-SDJ Document 1 Filed 09/09/20 Page 17 of 17 PageID #: 17




           circumstances.

    Dated: September 9, 2020.
                                  Respectfully submitted,

                                  Law Offices of
                                  THE SCHAPIRO LAW GROUP, P.L.

                                  /s/ Douglas S. Schapiro
                                  Douglas S. Schapiro, Esq.
                                  State Bar No. 54538FL
                                  The Schapiro Law Group, P.L.
                                  7301-A W. Palmetto Park Rd., #100A
                                  Boca Raton, FL 33433
                                  Tel: (561) 807-7388
                                  Email: schapiro@schapirolawgroup.com


                                  ATTORNEYS FOR PLAINTIFF
                                  KIM HANSON




                                    17
